.
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-9, 11-14, 20-22, and 24-26, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winokur US Patent Number 10599247.
	Regarding claims 1, and 14,  Winokur discloses a Thermal Compensation For Force-sensitive Button with features of the claimed invention including a system with control for a user interface system (see col. 1, line 13), by receiving an input signal (by element 214, see figure 2), receiving a temperature signal indicative of a temperature (related to element 222), generating a baseline signal based on at least one among the input signal and the temperature signal (the thermal compensation block in figure 5), calculating an error signal based on a difference of the input signal and the baseline signal (see col. 13, lines 34-59 and col. 15, lines 46-53), and modifying the baseline signal based on the error signal (see col. 16, lines 8-11). 
	Regarding claims 7, 20,  the input signal is generated by a force sensor.  
	Regarding claims 8, 21, the force sensor is configured to sense a 5force associated with a human interaction with a virtual button (see col. 7, lines 20-21).  
	Regarding claims 9, 22, the force sensor comprises one of a sensor from the claimed group (see col. 7, line 37).
	Regarding claims 11, 24, Winokur shows generation of a corrected input 15signal based on the baseline signal and the input signal (see col. 12, line 20).
	Regarding claims 12, 25, the temperature sampling rate being adjusted (see col. 15, lines 53 on). 
	Regarding claims 13, 26, the baseline being periodically is modified (see col. 10, lines 4-17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Winokur US Patent Number 10599247.
	Regarding these claims, Winokur does not explicitly recite comparing the error signal to a threshold; considering and controlling a gain factor applied to the error signal for calculate the baseline signal controlling the gain factor based on a time rate of change of the temperature.  However, Winkur’s assessment of temperature sampling rate base of a time rate change of temperature (see for example, col. 12, lies 19-55, also see figure 4), is an indication of the claimed features.  Therefore, it would have been obvious for a skill artisan, before the effective filing date of the invention to modify Winkur’s to provide for monitoring inspecting  gage factor in order to have a better handle in various sensing parameters, and thus provide for a more accurate results.

Claims 2-3, 10, 15-16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Winokur US Patent Number 10599247, in view of Maru et al., US publication number 202/0064160 
	Regarding claims 2, 15, Winokur , does not recite the  logic of the input signals.  A measurement circuit may be configured to measure phase information associated with a sensor such as a resistive, an inductive, of a capacitive sensor and based on the phase information.  Maru et l., for example is presented to show such configuration.  Maru et al., discloses a detecting and adapting to changes in a resonant phase sensing system having a resistive-inductive-capacitive sensor, with user interface and teaches such phase consideration (see, for example, the circuit detail in figure 4).  It would have been obvious for a skill artisan, before the effective filing date of the invention to modify Winokur to consider  monitoring a charge of  phase in order to enhance human interaction with the mechanical member, and reduce potential error.
	Regarding claims 3, 16, Maru, teaches the use of integrator (elements 712 or 714)
	Regarding claims 10, 23. Maru, teaches that input signal is indicative of a phase

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Saturday, August 27, 2022